DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.

Drawings
The drawings were received on 07/27/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In regard to claim 1, the limitation “the slope portion is formed in a position that overlaps an entire circumference of an inner edge of the panel portion of the upper surface of the shell portion” is unclear.  It is unclear where the slope portion is formed.  For the purposes of examination, this limitation is interpreted as “the slope portion is formed in a position that overlaps an entire circumference of an inner edge of the panel portion”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. [Morita hereinafter, US 6,984,797].
In regard to claim 1, Morita discloses [in Fig. 7] an illuminated push-button switch device comprising: a shell portion [3’, 8’, 9’] enclosing a switch element [6] and a light source [5] and having one or more opening portions protruding from an upper surface of the shell portion [3’, 8’, 9’]; a button portion [2’] provided to cover the one or more opening portions, the button portion [2’] being vertically movable along the one or more opening portions; and a panel portion [30] surrounding an outside of the button portion [2’] and provided on the upper surface of the shell portion [3’, 8’, 9’], wherein a gap [annotated below] is provided between the panel portion [30] and the button portion [2’] in a top view, wherein the upper surface of the shell portion [3’, 8’, 9’] extends along a plane perpendicular to a vertical movement direction of the button portion [2’], and a slope portion [annotated below] at a predetermined angle with respect to the upper surface is formed on a portion of the upper surface situated under the gap, wherein a height of the slope portion along the vertical movement direction gradually decreases from a button portion side to a panel portion side, and wherein the slope portion is formed in a position that overlaps an entire circumference of an inner edge of the panel portion, and surrounds the one or more opening portions in a top view, and at least a portion of the slope portion is positioned directly under the gap, and wherein a lower end of an outer wall of the button portion is provided parallel to the upper surface of the shell portion [3’, 8’, 9’], and is at a predetermined angle with respect to the slope portion, the lower end facing the slope portion.

    PNG
    media_image1.png
    452
    610
    media_image1.png
    Greyscale

	In regard to claim 4, Morita discloses [in Fig. 7] the illuminated push-button switch device according to claim 1, wherein the gap [annotated above] is provided between an outer wall of the button portion [2’] and an inner wall of the panel portion [30] facing the outer wall of the button portion [2’], wherein an angle between the slope portion [annotated above] and the upper surface is defined as a first angle as viewed in cross sectional of the outer wall and the inner wall, wherein an angle between a direction of a tangent that comes into contact with the inner wall via the lowermost end of the outer wall and the vertical direction perpendicular to the upper surface is defined as a second angle, and wherein a degree of angle in the first angle is equal to or greater than that of the second angle.  
In regard to claim 5, Morita discloses [in Fig. 7] the illuminated push-button switch device according to claim 1, wherein the slope portion [annotated above] protrudes from the upper surface.  
In regard to claim 6, Morita discloses [in Fig. 7] the illuminated push-button switch device according to claim 1, wherein the slope portion [annotated above] is recessed from the upper surface.  
In regard to claim 7, Morita discloses [in Fig. 7] the illuminated push-button switch device according to claim 1, wherein the slope portion is integrally shaped with the shell portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. [Morita hereinafter, US 6,984,797].in view of Chen et al. [Chen hereinafter, US 8,723,062].  Morita discloses [in Fig. 7] the illuminated push-button switch device according to claim 1.  Morita does not disclose that the panel portion and the shell portion are formed by shaping an opaque material.  Chen teaches [in Fig. 4] that the panel portion [412] and the shell portion [414] are formed by shaping an opaque material [col. 5, lines 21-22 and 37-38].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the panel portion and the shell portion of Morita to form them using an opaque material in order to illuminate the switch as desired. 

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. Applicant argues that Morita fails to disclose the limitations "the slope portion is formed in a position that overlaps an entire circumference of an inner edge of the panel portion Docket No.: 21AS-002App. No.: 17/238,645of the upper surface of the shell portion in a top view, and surrounds the one or more opening portions in a top view, and at least a portion of the slope portion is positioned directly under the gap, and wherein a lower end of an outer wall of the button portion is provided parallel to the upper surface of the shell portion, and is at a predetermined angle with respect to the slope portion, the lower end facing the slope portion.”  The Examiner disagrees.  Morita clearly discloses in the annotated [Fig. 7] above the recited limitations of claim 1, as detailed in the rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833